DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 30 June 2022 in response to the non-final rejection mailed on 31 March 2022 has been considered.  Claim(s) 1-16, 18, and 19 is/are pending.  Claim(s) 17 and 20 has/have been canceled.  Claim(s) 1-16, 18, and 19 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it appears the recitation of claim 8 is a method step of using the installation or a step of forming the brick panel, which crosses statutory classes of product and process.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,366,066 to Boot.

Regarding claim 1, Boot discloses an installation for assembling a brick pattern for forming a precast brick panel, the installation comprising: a. a conveyor (16, 17), b. a spacing station (10), and c. a brick pattern assembly station (11), the conveyor being operable to convey a row of bricks to the spacing station (Fig.1), and the spacing station being operable to space the bricks apart in a row according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 2, line 60 – Column 3, line 51), the brick pattern assembly station including a generally planar and horizontal support surface (11, Fig.1), the installation including facility to transfer the row of spaced bricks onto the generally planar and horizontal support surface of the brick pattern assembly station (12) and the generally planar and horizontal support surface being capable of supporting a plurality of rows of spaced bricks assembled horizontally adjacent each other to form a multiple row brick pattern on the generally planar and horizontal support surface (bricks on 11, Fig.1).  
Regarding claim 2, the conveyor being operable to convey bricks to the spacing station generally aligned along their longitudinal axis (bricks on 13 are aligned in each row along their longitudinal axis).  
Regarding claim 15, the spacing station including a push facility (24) to push the last brick of a row of bricks into the correct position in the row of bricks (Fig.1) 
Regarding claim 18, a method for assembling a brick pattern for forming a precast brick panel, the method comprising: conveying bricks in a row to a spacing station (conveyed along 14), spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 2, line 60 – Column 3, line 51), transferring the row of spaced bricks onto a generally planar and horizontal support surface (11, Fig.1) of a brick pattern assembly station, whereby a plurality of rows of spaced bricks are assembled horizontally adjacent each other on the generally planar and horizontal support surface of the brick pattern assembly station to form a multiple row brick pattern on the generally planar and horizontal support surface (11, Fig.1).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,366,066 to Boot.

Regarding claim 6, Boot discloses a logic circuit that moves and spaces the bricks as desired, and also discloses stops that sense and place the bricks where needed but does not specifically disclose incorporating a sensing arrangement that senses the forward or leading ends or faces of each brick being assembled into a row and which is operable to space the forward ends of adjacent bricks apart a selected amount. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the system of Boot with a means of sensing the bricks so to enable the system to stop, start, etc. automatically without the need to further act on the system. The stops of the system of Boot act ion the same manner as a sensor would act. 
Regarding claim 7, the recitation “being operable so that, once the forward end of a brick which is conveyed to the spacing station has been sensed, the brick is shifted forward a predetermined distance relevant to the spacing required between bricks in the row of bricks being assembled and the length of the bricks” is a step of using the installation or a step of forming the brick panel, and is not a recitation which further defines the installation itself.  
Regarding claim 8, Boot discloses the spacing station being operable to establish the position of the leading end or face of the initial brick and to bring the leading end or face of the next brick to a position spaced from the leading end or face of the initial brick a predetermined amount (stops 20 are used to space the blocks; further 24 advances the blocks).  
Regarding claim 9, Boot discloses the predetermined amount being the sum of the average length of the bricks forming the row plus an average mortar gap (10, 11, Fig.1).  
Regarding claim 10, Boot discloses the spacing station including a datum point (stops 20) at which the initial brick can be placed or located and from which the subsequent bricks are spaced.  
Regarding claim 11, Boot discloses the spacing station including two conveyors, and further means to advance the bricks to the assembly station comprising a delivery conveyor (22, 23) and a spacing translation (10, 24), wherein the delivery conveyor delivers bricks to the spacing station (moved into 10) and the spacing conveyor delivers spaced bricks away from the spacing station (from 10 to 11).  
Boot does not disclose a second conveyer which is a spacing conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided table 10 with a conveyor so to reduce the amount of movement of the entire table system and the clamping member of table 10. Using a conveyor will allow the bricks to move to the assembly table without any need to lift or rotate any of the elements of the system.
Regarding claim 12, the spacing system includes an abutment (stops 20, push bar 24) for engagement by an initial brick.  
Regarding claim 13, the abutment being a retractable abutment (stops 20) that remains in place only to engage the initial brick and thereafter is retracted so as not to impede subsequent movement of the initial brick and subsequent bricks (Fig.5).  
Regarding claim 14, Boot discloses a logic circuit that moves and spaces the bricks as desired, and also discloses stops that sense and place the bricks where needed but does not specifically a sensor being operable to sense when the leading end of a next brick reaches the predetermined spacing relative to the initial brick and once the next brick has reached the predetermined spacing, either or both of the delivery and spacing conveyors being operable to shift the initial and next bricks together forward, so that the spacing between them remains as initially set.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the system of Boot with a means of sensing the bricks so to enable the system to stop, start, etc. automatically without the need to further act on the system. The stops of the system of Boot act ion the same manner as a sensor would act. 
Regarding claim 19, Boot discloses a method for forming a precast brick panel, the method comprising: assembling a brick pattern by: conveying bricks in a row to a spacing station (bricks are moved from 14 to 10), spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 2, line 60 – Column 3, line 51), transferring the row of spaced bricks onto a generally planar and horizontal support surface (11) of a brick pattern assembly station, assembling a plurality of rows of spaced bricks horizontally adjacent each other on the generally planar and horizontal support surface of the brick pattern assembly station to form a multiple row brick pattern on the generally planar and horizontal support surface (11, Fig.1).
Boot discloses wherein platform (11) is a mold but does not specifically disclose embedding the brick pattern in mortar or cement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the wall panel of Boot by providing the bricks with cement or mortar so to bond the bricks to one another to form the finished panel. Forming panels by bonding bricks to one another with cement or mortar is well known in the art.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,366,066 to Boot in view of JP H05229651 to Sudo.
 
Regarding claim 3, Boot discloses the conveyor being fed bricks onto the conveyor in an orientation suitable to be spaced by the spacing station (bricks in a row are aligned along longitudinal axis, Fig.1). 
Boot does not disclose feeding bricks by an automated feed facility.
Sudo discloses using a robotic arm (Fig.4) to automatically feed a conveyor belt with bricks from a pallet load (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the invention to have provided an automated loading means as taught by Sudo to the installation of Boot to provide a means to feed bricks at the desired speed without the need to load the bricks manually from a pallet.
Regarding claim 4, Boot discloses the orientation being in lengthwise or axial alignment (Fig.1)
Regarding claim 5, Sudo discloses the conveyor being fed by a robotic placement arrangement (Fig.4) in which bricks are picked up from a brick supply (9) by a robot and are placed on the conveyor (4).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635